Title: Thomas Jefferson to Thomas Jefferson Randolph, 30 December 1809
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


          
            Dear Jefferson
             
                     Monticello 
                     Dec. 30. 09.
          
          
		  
		  It may seem odd that while I was involved in so much business at Washington, I could yet find time to write to you sometimes, and that I have not been able to do it in my present situation. but the fact is that letter writing was there my trade. from sunrise to near
			 dinner was to be of course devoted to it, & a letter more or less made little odds. but in our country economy, letter writing is a hors-d’oeuvre. it is no part of the regular routine of the
			 day.
			 from sunrise till breakfast only I allot for all my pen & ink work.
			 
		  
		  
		  
		  from breakfast till dinner I am in my garden, shops, or on horse back in the farms, and after dinner I devote entirely to
			 relaxation or light reading. hence I have not written to you.
			 
		  
		    
		  still I have wished to know what you have entered on, what progress you have made, and how your hours are distributed.
			 
		  for it is only
			 by
			 a methodical distribution of our hours, & a rigorous, inflexible observance of it that any steady progress can be made.
			 
		  from
			 what
			 I
			 learn through the letter to your mother, I would advise you
			 to
			 make the Mathematics your principal & almost sole object.
			 
		  consider Natural philosophy as quite secondary, because the books will teach
			 you that as well as any master can. 
		  
		  whereas Mathematics
			 require absolutely the assistance of a teacher. you should therefore avail yourself to the utmost of your present situation, because of the incertainty how long it may continue, & the
			 certainty
			 that you will have no chance for another when this fails. as you are entered with the class of Nat. philosophy, give to it the hours of lecture, but devote all your other time to Mathematics,
			 avoiding company as the bane of all progress. 
		  mr Jefferson is desired to furnish you all necessaries & to pay your tuition & board. of the two last articles give him punctual notice at the end of every quarter that they may never be a day
			 in arrear.
          
		  
		  The family are all well, and late letters from Anne inform us that she & Mary are so.
			 
		  
		  but I presume you have lately seen them as it was understood you meant to pass your Christmas with them.
			 
		  
		  
		   
		  can you always, by the return of your father’s boatmen send us some oysters 
                  
                  
                  
			 
                  
                  
                  
                  
                  prepared as those you lately sent us.
			 Robert Hemings would I think prepare them for us, & call on mr Jefferson by your directions for the cost.
			 I
				shall be glad to hear from you from time to time, and be assured of my constant & affectionate attachment.
			  
			 
          
            Th:
            Jefferson
        